     2:21-cv-00201-BHH        Date Filed 05/19/21     Entry Number 22   Page 1 of 2


                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

 Dustin Lonnie Marshal,                           )     Civil Action No. 2:21-201-BHH
                                                  )
                                       Plaintiff, )
                                                  )
                        v.                        )
                                                  )
 Gregory Wayne Abbott; Warren Kenneth             )
 Paxton; Daniel Hodge; Mark Rusch; Lynne          )        OPINION AND ORDER
 Finley; Andrea Thompson; Collin County           )
 401st District Court; Collin County Sheriff’s    )
 Office; Texas Department of Public Safety;       )
 City of McKinney, Texas; Asad Rahman;            )
 Tristin T. Harper; Stephen C. Strickler;         )
 Arthur Skibell; Kari Bohach; Ryan Bauerle;       )
 Kristin Brady; and Skibell, Bohach & Archer )
 P.C.,                                            )
                                  Defendants. )
 ___________________________________

      This matter is before the Court for review of the Report and Recommendation

(“Report”) of United States Magistrate Judge Mary Gordon Baker, which was made in

accordance with 28 U.S.C. §636(b) and Local Rule 73.02(B)(2) for the District of South

Carolina. On April 28, 2021, the Magistrate Judge issued her Report recommending that

this case be transferred, rather than summarily dismissed, to the United States District

Court for the Eastern District of Texas so the proper district may evaluate Plaintiff’s

claims. (ECF No. 19.)

      The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight. The responsibility to make a final

determination remains with this Court. See Mathews v. Weber, 423 U.S. 261, 270–71

(1976). The Court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1). The Court may

also receive further evidence or recommit the matter to the Magistrate Judge with

                                             1
      2:21-cv-00201-BHH      Date Filed 05/19/21     Entry Number 22      Page 2 of 2


instructions. Id. The Court is charged with making a de novo determination of those

portions of the Report to which specific objections are made.

       Plaintiff filed no objections and the time for doing so has expired. (See ECF No.

19.) In the absence of objections to the Magistrate Judge’s Report, this Court is not

required to provide an explanation for adopting the recommendation. See Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections have been filed, the Court has reviewed the

Magistrate Judge’s findings and recommendations for clear error. Finding none, the

Court agrees with the Magistrate Judge that this case be transferred to the United

States District Court for the Eastern District of Texas so the proper district may evaluate

Plaintiff’s claims.

       IT IS SO ORDERED.

                                          /s/Bruce Howe Hendricks
                                          United States District Judge

May 19, 2021
Greenville, South Carolina

                                           *****

                             NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by
Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                             2
